Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 28A (Fig. 1, 5) and 72S (Fig. 5).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view of Fuji et al. (US Patent No. 4,320,791).
Regarding claim 1, Yukawa shows a run-flat tire (Para. [0045]) comprising a pair of bead cores (Fig. 1, Ref. Num. 36), a carcass that straddles the bead cores (Fig. 1, Ref. Num. 16, 42) and having end portions that are anchored on the bead cores (Para. [0041]), side reinforcing rubbers that are provided at tire side portions (Fig. 1, Ref. Num. 16, 18) and that extend in a tire radial direction along an inner surface of the carcass (Fig. 1, Ref. Num. 16, 18), and a tread (Fig. 1, Ref. Num. 6) that is provided at an outer side, in a tire radial direction, of the belt layer (Fig. 1, Ref. Num. 20, 22). However, Yukawa does not show that each bead core is formed by covering a wire with resin.
In an analogous art, Fuji shows a tire with a pair of bead cores (Fig. 2; Col. 1, lines 68-68 – Col. 2, lines 1-7) where the bead core is formed by covering a wire with resin (Fig. 2; Col. 1, lines 68-68 – Col. 2, lines 1-7).
² when cured to maintain its shape (Fuji; Col. 3, lines 3-9).
Claims 2 and 3 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view of Fuji et al. (US Patent No. 4,320,791) as applied to claim 1 above, and further in view of Kanehira (US 2007/0012394 A1).
Regarding claim 2, Yukawa in view of Fuji shows a belt layer (Yukawa; Fig. 1, Ref. Num. 20, 22) that is provided at an outer side, in a tire radial direction, of the carcass (Fig. 1, Ref. Num. 16) and at an inner side, in a tire radial direction of the tread (Fig. 1, Ref. Num. 6). However, Yukawa in view of Fuji does not show that the belt layer is formed by covering a cord with resin.
In an analogous art, Kanehira shows a tire with a belt layer (Fig. 1, Ref. Num. 7) provided at an outer side, in a tire radial direction, of the carcass (Fig. 1, Ref. Num.4) and at an inner side, in a tire radial direction, of the tread (Fig. 1, Ref. Num. 1) that is formed by covering a cord with resin (Para. [0015], [0025]). The cords used in the belt cover layer are made of polyketone fibers (Para. [0015]) and those cords are made by being dipped in a resin solution after being twisted (Para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa in view of Fuji with Kanehira to add belt cords that are covered in resin. This modification will lower the tensile force used in the heating process of the cords which will prevent low heat shrinkage stress (Kanehira; Para. [0025]).
.
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Yukawa (US 2016/0236521 A1) in view of Fuji et al. (US Patent No. 4,320,791) as applied to claim 1 above, and further in view of Kanehira (US 2007/0012394 A1) and Sportelli et al. (US 2017/0305207 A1).
Regarding claim 4, Yukawa in view of Fuji shows a belt layer (Yukawa; Fig. 1, Ref. Num. 20, 22) that is provided at an outer side, in a tire radial direction, of the carcass (Fig. 1, Ref. Num. 16) and at an inner side, in a tire radial direction of the tread (Fig. 1, Ref. Num. 6). However, Yukawa in view of Fuji does not show that the belt layer is formed by covering a cord with resin.
In an analogous art, Kanehira shows a tire with a belt layer (Fig. 1, Ref. Num. 7) provided at an outer side, in a tire radial direction, of the carcass (Fig. 1, Ref. Num.4) and at an inner side, in a tire radial direction, of the tread (Fig. 1, Ref. Num. 1) that is formed by covering a cord with resin (Para. [0015], [0025]). The cords used in the belt cover layer are made of polyketone fibers (Para. [0015]) and those cords are made by being dipped in a resin solution after being twisted (Para. [0025]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Yukawa in view of Fuji with Kanehira to add belt cords that are covered in resin. This modification will lower the tensile force used in the heating process of the cords which will prevent low heat shrinkage stress (Kanehira; Para. [0025]).
Yukawa in view of Fuji shows a bead filler (Yukawa; Fig. 1, Ref. Num. 38) that extends from the bead cores (Fig. 1, Ref, Num. 36) along an outer surface of the carcass (Fig. 1, Ref. Num. 16) 
In an analogous art, Sportelli shows that the bead apex (Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
It would have been obvious to one of ordinary skill in the art to modify Yukawa in view of Fuji and Kanehira with Sportelli to make the bead fillers out of resin. Modifying the bead fillers to make them out of a resin material can allow them to be lightweight while still having the strength and stiffness of conventional compounds (Sportelli, Para. [0058]).
Regarding claim 5, Yukawa in view of Fuji shows a belt layer (Yukawa; Fig. 1, Ref. Num. 20, 22) that is provided at an outer side, in a tire radial direction, of the carcass (Fig. 1, Ref. Num. 16) and at an inner side, in a tire radial direction of the tread (Fig. 1, Ref. Num. 6). The belt layer (Fig. 1, Ref. Num. 22) in Yukawa is formed by winding the cord in a spiral form along a tire circumferential direction (Para. [0049]). Yukawa also shows a bead filler (Fig. 1, Ref. Num. 38) that extends from the bead cores (Fig. 1, Ref, Num. 36) along an outer surface of the carcass (Fig. 1, Ref. Num. 16) towards a tire radial direction outer side. Kanehira shows that the belt layer is formed by covering a cord with resin (Kanehira; Para. [0015], [0025]). The cords used in the belt cover layer are made of polyketone fibers (Para. [0015]) and those cords are made by being dipped in a resin solution after being twisted (Para. [0025]). Sportelli shows that the bead filler (apex) (Sportelli; Fig. 1, Ref. Num. 26a, 26b; Fig. 3, Ref. Num. 59b) can be made out of lightweight materials such as resins (Para. [0057]).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kuono et al. (US 2015/0059955 A1) shows a resin tire frame with an extension to the bead core that is made of resin.
Huyghe et al. (US 2015/0174968 A1) shows a bead wire including a core and an outer layer where the core is made of a fiber covered in resin.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn B Whatley can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/ROBERT C DYE/Primary Examiner, Art Unit 1749